Crownitart, J.
The plaintiffs contend (1) that the tax commission never had jurisdiction because the record of the commission fails to disclose the time of mailing notice for the first or preliminary hearing; (2) the tax commission has no authority to order a reassessment after a lapse of *583two assessments and two tax-paying periods; (3) it was an abuse of discretion on the part of the commission to order a reassessment for 1919 after two assessments had intervened.
Attached to the complaint and as a part thereof was a copy of the notice purported to have been given by the Wisconsin tax commission, dated the 5th day of May, 1921, and giving notice that the hearing will be held on the 13th tUy of May, 1921, at 10 o’clock in the forenoon. Also attached to the complaint was a copy of the reassessment order of the tax commission, which recites that “on the 13th day of May, 1921, at 10 o’clock a. m., pursuant to notices duly served as required by law,” a preliminary-hearing was held.
Sec. 1087 — 45, Stats. 1919, provides that “notice of such hearing specifying the time and place thereof shall be mailed to the chairman and clerk of the town . . . not less than eight days before the time fixed for such hearing.”
The circuit judge in his opinion says that “it is conceded that the notice was mailed at the city of Madison on May 5th, and the hearing was noticed to be held on the 13th day of May.” There is no allegation in the complaint that the notice was not mailed on May 5th at Madison to the town chairman and town clerk, nor that they did not receive notice. The allegation in the complaint is to the effect that the plaintiffs did not receive notice. In an equitable action to enjoin the taxes it will be presumed that the tax commission gave the proper notices in the absence of an allegation to the contrary. This presumption is helped out by the copy of the notice and order attached to the complaint and the finding of the trial judge. There is no requirement in the statute that the tax commission should give notice to any other party than the town chairman and the town clerk.
There is no limitation upon the time when the tax commission may order a reassessment. As was said in State *584ex rel. South Range v. Tax Comm. 168 Wis. 253, 169 N. W. 555:
“It is quite evident from the legislation upon the subject that the cardinal thought of the lawmaking body was to provide an efficient means of securing just assessments, and that whenever it is made to appear to the tax commission, in the manner provided by law, that such an assessment has not been made in any assessment district, and that the interests of the public will be promoted by a reassessment, then the commission may, in its discretion, order one to be made.”
And again:
“Of course the legisláture could fix a definite time within which proceedings should be begun, but it has not done so.”
And again:
“The legislation in question seeks a just and equal distribution of tax burdens and should be liberally construed to effectuate that desirable result.”
A petition having been duly filed with the tax commission for a review of the assessment of the town of Morgan, pursuant to sec. 1087 — 45, Stats. 1919, it became the duty of the commission to act on that petition, and that was a continuing duty until performed. As was said by this court in State ex rel. Baker v. Haugen, 164 Wis. 443, 446, 160 N. W. 269:
“The tax commission was bound to proceed with the hearing on appeal in the manner provided by statute, and until it so proceeded the appeal was pending and its duty unperformed.” Also, see State v. Erickson, 168 Wis. 600, 170 N. W. 958.
So it appears that the tax commission acted within its jurisdiction in ordering the reassessment.
The tax commission is a special body created to deal with questions of just and equitable taxation. This court will not interfere with its proceedings or in the exercise of *585its functions unless it shall appear that its acts are so unreasonable and arbitrary as to indicate a total lack of judgment or discretion.
There can follow no legal damages from the action of public officers in the proper exercise of their duties. If the tax commission, acting within its jurisdiction as the law authorizes, and the town clerk in carrying out his duties as provided by law, shall cause damage to citizens, it is not damage for which the citizen has redress. Therefore an action will not lie unless it appears that the public officers in some manner exceed their authority.
By the Court. — The order of the circuit court is affirmed.